 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00233-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   FIDEL GOMEZ,                                       DATE: March 9, 2020
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 9, 2020.

21          2.     By this stipulation, defendant now moves to vacate the status conference and set this

22 matter for a four-day jury trial to commence March 16, 2021 at 9:00 a.m., with a Trial Confirmation

23 Hearing on February 8, 2021 at 9:00 a.m., and to exclude time between March 9, 2020 and March 16,

24 2021, under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes over 1,200 documents, physical evidence seized from multiple properties, and several

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         video and audio recordings. All of this discovery has been either produced directly to counsel

 2         and/or made available for inspection and copying.

 3                b)      Counsel for defendant desires additional time to locate and interview witnesses to

 4         provide testimony regarding the defendant’s whereabouts and actions during the relevant time

 5         period, inspect the physical evidence seized during the search, and conduct legal research into

 6         pre-trial motions and trial issues.

 7                c)      The government will conduct forensic analysis of electronic devices seized during

 8         the search. Defense counsel will need additional time to review that evidence once produced.

 9                d)      Defense counsel currently has a criminal trials scheduled for April 3, 2020, May

10         1, 2020, May 29, 2020, June 18, 2020, July 10, 2020, and July 20, 2020. Defense counsel also

11         has a civil trial currently scheduled for July 2020 that is expected to be continued to October or

12         November 2020.

13                e)      Defense counsel has scheduled vacations in fall 2020 and December 2020.

14                f)      Counsel for defendant believes that failure to grant the above-requested

15         continuance would deny him the reasonable time necessary for effective preparation, taking into

16         account the exercise of due diligence.

17                g)      The government does not object to the continuance.

18                h)      Based on the above-stated findings, the ends of justice served by continuing the

19         case as requested outweigh the interest of the public and the defendant in a trial within the

20         original date prescribed by the Speedy Trial Act.

21                i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22         et seq., within which trial must commence, the time period of March 9, 2020 to March 16, 2021,

23         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24         because it results from a continuance granted by the Court at defendant’s request on the basis of

25         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26         of the public and the defendant in a speedy trial.

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: March 5, 2020                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: March 5, 2020                                    /s/ Jesse Santana
12                                                           Jesse Santana
13                                                           Counsel for Defendant
                                                             FIDEL GOMEZ
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: March 5, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
